DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 33, 34, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US 20170003253).
Regarding claim 26: Kaneko teaches an electronic device (Fig. 1 #2), comprising: an outer housing; a sensor comprising a first port and configured to: receive, by the first port, a drive signal (S.sub.d) in a first time interval; drive, in response to the S.sub.d, the sensor to vibrate along with the outer housing; detect vibration of the outer housing; and output, in response to the vibration and using the first port, a vibration sensing signal (S.sub.z) in a second time interval, wherein the S.sub.z comprises a vibration code wave response signal (Figs. 3-6 and paragraph [0147-0160] teach an outer housing 2; a sensor #2a + #4 to receive a drive signal in a first time interval t1-t2, the sensor to vibrate based on the driving signal, and detect/measure the vibration and output that signal to a controller based on the measured vibration); and a control circuit coupled to the sensor and configured to: output the S.sub.d to the first port of the sensor in the first time interval; output a high-impedance state or a floating state in the second time interval; detect, from the sensor, the S.sub.z in the second time interval; and determine, based on the S.sub.z, whether to trigger an event (Figs. 1-6 and paragraph [0130-0160] teach a controller circuit coupled to the sensor to output the drive signal to the sensor in the first time interval t1-t2; output a high-impedance state in the second time interval after t2; detect from the sensor in the second time interval vibration/reverberation signal, and based on that determine touch input or not and to trigger an event or not).

Regarding claim 33: Kaneko teaches wherein the sensor further comprises an electrical device or a magnetic deformation-reversible device (Figs. 3-6 and paragraph [0147-0160]).

Regarding claim 34: Kaneko teaches wherein the sensor comprises a piezoelectric device (Figs. 3-6 and paragraph [0142-0160] #4).

Regarding claim 36: Kaneko teaches wherein the control circuit comprises a processing chip (Fig. 1 and paragraph [0138] #10).

Regarding claim 37: Kaneko teaches wherein the control circuit comprises a control chip (Fig. 1 and paragraph [0138] #10).

Regarding claims 38 & 39: Kaneko teaches wherein the electronic device comprises a housing, and wherein the outer housing is a part of the housing; and wherein the outer housing houses the sensor (Figs. 1-6 and paragraph [0130-0160] #2 and #4).
Regarding claim 40: Claim 40 recites similar claim limitations as in claim 26. Thus, all the arguments made above for claim 26 are applicable for claim 40. Claim 40 further recites a control circuit, comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions which are also taught by Kaneko in Figs. 1 and paragraph [0138, 0204-0205].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 20170003253) in the view of Hongo (US 20200100856).
Regarding claims 27-28, and 41-42: Kaneko does not explicitly disclose wherein the control circuit comprises a first amplifier configured to amplify the S.sub.z; and wherein the control circuit comprises a filter configured to perform filtering processing on the S.sub.z.
However, Hongo teaches wherein the control circuit comprises a first amplifier configured to amplify the vibration signal S.sub.z; and wherein the control circuit comprises a filter configured to perform filtering processing on the vibration signal S.sub.z (Figs. 1-2 and paragraph [0061-0065] teach amplifier 71 and a filter 75 for the vibration signal). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify Kaneko’s invnetion by including above teachings of Hongo, because using an amplifier to amplify a signal and a filter to filter signal are very well-known and commonly used technique to boost and filter a signal for further processing in order to achieve accurate and optimal results, as shown by Hongo. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 29 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 20170003253) in the view of Hu (US 20190235629).
Regarding claims 29 & 43: Kaneko does not explicitly disclose wherein the sensor is further configured to: detect a force or a deformation; and output, using the first port, a force sensing signal (S.sub.f) of the force or the deformation, and wherein the control circuit is further configured to: detect the S.sub.f; determine whether the S.sub.f meets an active starting condition; and transmit the S.sub.d to the sensor when the S.sub.f meets the active starting condition.
However, Hu teaches wherein the sensor is further configured to: detect a force or a deformation; and output, using the first port, a force sensing signal (S.sub.f) of the force or the deformation, and wherein the control circuit is further configured to: detect the S.sub.f; determine whether the S.sub.f meets an active starting condition; and transmit the S.sub.d to the sensor when the S.sub.f meets the active starting condition (Figs. 1-3 and paragraph [0036-0054] teach detect a force of a shell or housing/casing, output a force sensing signal Vsense, based on the force sensing signal Vsense whether to generate a driving signal Vout to drive the shell to vibrate via actuator 107 or the drive unit, and detecting and determine whether the force sensing signal Vsense satisfies an active action condition such as threshold value or pressure applied and further sending the drive signal Vout based on that). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify Kaneko’s invnetion by including above teachings of Hu, because using a force signal meeting a certain condition to perform a function is very well-known and widely used in the art, as shown by Hu, it can help reduce any erroneous input that can be caused by a touch. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 30-32, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 20170003253), in the view of Hu (US 20190235629), and further in the view of Nathan (US 20150234446).
Regarding claims 30 & 44: Combination of Kaneko and Hu do no explicitly disclose wherein the control circuit further comprises a second amplifier configured to amplify the S.sub.f.
However, Nathan teaches wherein the control circuit further comprises a second amplifier configured to amplify the S.sub.f (Figs. 3A-4 and paragraph [0034-0045] #406). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify combination of Kaneko and Hu by including above teachings of Nathan, because using an amplifier to amplify a signal very well-known and commonly used technique to boost a signal for further processing in order to achieve accurate and optimal results, as shown by Nathan. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 31 & 45: Combination of Kaneko and Hu teach wherein the control circuit is further configured to: determine whether the force meets, the accelerating force meets, or the force and the accelerating force meet the active starting condition; and transmit the S.sub.d to the sensor when the force meets, the accelerating force meets, or the force and the accelerating force meet the active starting condition (Hu in Figs. 1-3 and paragraph [0036-0054] teach detecting and determine whether the force sensing signal Vsense satisfies an active action condition such as threshold value or pressure applied and further sending the drive signal Vout based on that). See claim 29 rejection for combination reasoning of Kaneko and Hu, same rationale applies here.
Combination of Kaneko and Hu do not explicitly teach determine whether the S.sub.f meets a calculation starting condition; calculate, based on the S.sub.f and when the S.sub.f meets the calculation starting condition, the force, an accelerating force, or the force and the accelerating force sensed by the sensor.
However, Nathan teaches determine whether the S.sub.f meets a calculation starting condition; calculate, based on the S.sub.f and when the S.sub.f meets the calculation starting condition, the force, an accelerating force, or the force and the accelerating force sensed by the sensor (Figs. 6-7 and paragraph [0052-0061] detect and determine whether the force sensing signal satisfies a condition for starting calculation #604-608, and based on that activate further force sensing). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify combination of Kaneko and Hu by including above teachings of Nathan, because using such technique can allow to conserve power, hence improving the device. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 32: Combination of Kaneko and Hu teach wherein the control circuit is further configured to: determine whether the force, the accelerating force, or the force and the accelerating force meet the active starting condition, and transmit the S.sub.d when the force, the accelerating force, or the force and the accelerating force meet the active starting condition (Hu in Figs. 1-3 and paragraph [0036-0054] teach detecting and determine whether the force sensing signal Vsense satisfies an active action condition such as threshold value or pressure applied and further sending the drive signal Vout based on that).
Combination of Kaneko and Hu do no explicitly teach start an interrupt program when the S.sub.f meets a calculation starting condition; and after the interrupt program is started, calculate, based on the S.sub.f, the force, an accelerating force, or the force and the accelerating force sensed by the sensor.
However, Nathan teaches start an interrupt program when the S.sub.f meets a calculation starting condition; and after the interrupt program is started, calculate, based on the S.sub.f, the force, an accelerating force, or the force and the accelerating force sensed by the sensor (Figs. 6-7 and paragraph [0052-0061] detect and determine whether the force sensing signal satisfies a condition for starting calculation #604-608, and based on that start interrupt program or signal #610 to activate further force sensing). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify combination of Kaneko and Hu by including above teachings of Nathan, because using such technique can allow to conserve power, hence improving the mobile device. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 20170003253) in the view of Casparian (US 20110102326).
Regarding claim 35: Kaneko does not explicitly disclose wherein the sensor further comprises a second port, and wherein the second port is a common end (Fig. 4A and paragraph [0087-0098] teach the sensor 190 comprising multiple ports and a ground or common end port connection). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify Kaneko’s invention by including above teachings of Casparian, because the sensor utilizing such ports are common and well-known in the art, in order to the sensor to function properly and provide connection to other components, as taught by Casparian. The rationale would have been to use a known method or technique to achieve predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622